         Case 2:17-cv-00826-JFC Document 170 Filed 10/09/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Margaret Mazur, Pro Se                       )   2:17-cv-00826
     Plaintiff,                              )
                                             )
               v.                            )   AMENDED
                                             )   NOTICE OF APPEAL
Southwestern Veterans Center and             )
Dept. of Military and Veterans Affairs       )
       Defendants.                           )   Date: October 9, 2019


Plaintiff hereby amends her Notice of Appeal of October 4, 2019 as follows:


F.R.C.P. Rule 4 grants Appeal rights from District Court Rulings. Plaintiff (“Ms. Mazur”)

appeals to the United States Court of Appeals for the Third Circuit the following:


(1) Final judgment (electronically attached) from Judge Conti’s order granting Defendants

   summary judgement and denying Ms. Mazur’s summary judgment, entered in this action on

   the 12th day of September, 2019 (ECF Doc 163-165).


(2) Ms. Mazur is appealing Defendants’ violations of Title VII which forbids discrimination

   based upon race.


(3) Ms. Mazur is appealing Defendants’ violations of Title VII which forbids retaliation for EEO

   (Equal Employment Opportunity) involvment.


(4) Ms. Mazur appeals Defendants’ violation of Title VII which forbids disparate treatment.


(5) Payment has been received by the District Court on October 7, 2019 Notice of Appeal (ECF

   Doc 169).




Amended Notice Of Appeal ​                                                            1
         Case 2:17-cv-00826-JFC Document 170 Filed 10/09/19 Page 2 of 3




“Under penalties of perjury, I declare that I have read the foregoing, and the facts alleged are
true, to the best of my knowledge and belief.”

                                              (s)​ Margaret Mazur
                                              Pro Se
                                              243 Ekastown Rd
                                              Sarver, PA 16055
                                              724-602-2930




Amended Notice Of Appeal ​                                                                2
         Case 2:17-cv-00826-JFC Document 170 Filed 10/09/19 Page 3 of 3



                                CERTIFICATE OF SERVICE


I, Margaret Mazur, do hereby certify that I have this day served the foregoing Amended Notice

of Appeal and Certificate of Appealability by electronic service to the following:


                                          Scott Bradley

                                 sbradley@attorneygeneral.gov




                                      / s /​ Margaret Mazur

                                     Margaret Mazur, Pro Se

                                      Date: October 9, 2019




Amended Notice Of Appeal ​                                                           3
